On Rehearing.
The opinion of the Court was delivered by
Todd, J.
Further reflection lias satisfied us that this case is not within our jurisdiction.
This is a suit to have recognized and enforced a privilege for $1650 on a certain judgment described in the pleading.
It was accompanied by an injunction, taken out against the judgment debtor, to prevent him from paying, compensating or in any manner extinguishing 'the judgment on which the privilege was claimed. The judgment in question exceeds the sum of $2000.
If the suit was simply to recover a debt of $1650, of course it would hot be contended by any one that such a suit would be within the jurisdiction of this court. The privilege claimed does not enlarge the demand, but is exactly commensurate wiili it, nor is it affected by the injunction, since it is only invoked as a means of the preservation and enforcement of the privilege. The petition for its issuance contains no demand for money in the way of damages or otherwise ; nor does it enjoin the party from doing or omitting to do anything which would cost him a single dollar. As stated, it is simply and purely a suit to enforce a privilege on a judgment exceeding in amount the privilege claimed.
It does not seek to alfer or annul that judgment to any extent.
If this were a suit to enforce the vendor’s, lessor’s or any other kind of a privilege, though the action might ho directed against property ten or a hundred-fold greater in value than the amount of the demand, there could be no possible pretense that tbe value of tlie property *88could invest this court with jurisdiction. It is not contended that there is anything iu the nature or character of a judgment that puts it on a different footing from other property. So far as relates to the question as presented iu this case, the fact that it is a judgment is of no significance whatever. A judgment may he the subject of a privilege, and it may be seized and sold to satisfy it, like any other property.
Note of the Reporter: In this case the original opinion and decree having been set asid e are, under the rule of the Court, not reported.
The question of jurisdiction here presented is very analagous to that involved iu a revocatory action. The creditor in such action has no privilege on the property against which the action is directed^ but he has something that it is equivalent to it; he asserts the righ t to have the sale of the property revoked in order that his debt may be paid out of it, and'the property declared subject to his debt. In such an action it has been repeatedly held that the jurisdiction of this court is not determined by the value of the property, which is sought to be reached by the creditor, but by the amount of his demand.
So where as in this instance a creditor is seeking to save his debt by fastening a privilege on property exceeding the value of his debt, the jurisdiction of this court is determined not by the value of the property, but by the amount of the debt claimed.
But as a conclusive test of this matter, suppose that Mr. Duncan, the defendant in the suit, either before or after its institution had stepped forward and jraid to Mr. Young the plaintiff the amount of his demand, say $1650, would it not have extinguished his demand in toto, and left surviving to him no right or cause of action whatever in whole or iu part ? There can be but one answer to this question.
It thus plainly appears that this court has no jurisdiction over the controversy.
It is therefore ordered, adjudged and decreed, that the decree of this court heretofore rendered in this cause be annulled and set aside, and it is now adjudged and decreed that the appeal be dismissed, at the cost of the appellant.